Upon consideration of the petition filed on the 23rd of February 2018 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 9th of May 2018."
The following order has been entered on the motion filed on the 23rd of February 2018 by Defendant to Amend Certificate of Service of Petition for Discretionary Review:
"Motion Allowed by order of the Court in conference, this the 9th of May 2018."